DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al (U.S. PGPub No. 2016/0161664) in view of Tang et al (U.S. PGPub No. 2021/0072587).
Regarding claim 1, Ishida teaches an electronic apparatus (Fig 22, 11) comprising: a camera (Figs 23 and 24, 36); and a liquid crystal panel (Figs 22 and 24, 20) comprising a display portion (the area inside the sealant 24 which is the display area) which overlaps the camera (36), the liquid crystal panel comprising: a light-shielding layer (Figs 22-24, 40) comprising a first opening (34) 10having a circular shape (para 0090 lines 3-7).
However, Ishida fails to teach a first transparent electrode which overlaps the camera; and a light-shielding layer superposed on the first transparent electrode.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Ishida with a transparent electrode overlapping the camera and a light shielding layer superposed on the transparent electrode as taught by Tang to block the light leakage of the transparent electrode toward the camera, which helps to improve the shooting performance of the camera (see Tang para 0043 lines 1-8). 

Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, neither Ishida, nor Tang, teach or suggest, alone or in combination, the specific limitations of “a metal wiring line superposed on the first signal line, and the metal wiring line is connected to the first transparent electrode” in the combination as claimed. 
Claims 3-10 are also objected to for depending on claim 2. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249.  The examiner can normally be reached on Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM D PETERSON/Examiner, Art Unit 2871                                                                                                                                                                                                        
/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871